Citation Nr: 0328256	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
pension in the amount of $24,474.37.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from November 1969 to May 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determinations in August 1999 and June 2002 by the 
Committee on Waivers and Compromises (COWC) of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  During the years 1995 through 2000 the veteran's 
countable income from his gross wages and his wife's gross 
wages exceeded the maximum annual rate of improved pension to 
which he would have been entitled without any countable 
income.

2.  The veteran's failure to promptly and fully report to VA 
all of his earned income and the earned income of his wife 
for the years from 1995 to 2000 exhibited a pattern of bad 
faith. 


CONCLUSION OF LAW

The veteran's bad faith is a statutory bar to a waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $24,474.37.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. § 1.962(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim for waiver of recovery of his debt to the Government 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
numerous letters to the veteran (in June 1998, September 
1998, December 1998, August 1999, and December 1999), the RO 
notified the veteran of the information and documentation he 
might submit to substantiate his claim of entitlement to a 
waiver of recovery of the overpayment of pension.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The record reveals that the veteran was granted entitlement 
to improved pension benefits in November 1986.  At that time, 
action was taken to award the veteran monthly payments from 
VA based on his having no countable income.  His non-service 
connected disabilities included a back disorder.  He also had 
service connected disabilities of hearing loss and residuals 
of a fracture of the right great toe, both rated as non-
compensably (zero percent) disabling.  The veteran re-married 
in June 1988.  His wife, who was not employed at the time of 
the marriage, returned to work in October 1988.  Despite 
having been notified of the requirement in law to report all 
changes in family income to VA, the veteran did not report 
his wife's earned income to VA on the Improved Pension 
Eligibility Verification Report (EVR) forms he filed for the 
years 1988, 1989, 1990, 1991, and 1992.  In May 1992, the RO 
received confirmation from an employer that the veteran's 
wife received earned income during the years in question 
which was countable for improved pension purposes.  As a 
consequence, an overpayment in the amount of $44,600 was 
created.  The veteran filed a claim for a waiver of the 
overpayment.  

At a personal hearing in May 1993 before the COWC, the 
veteran testified that: he did not understand the difference 
between service connected compensation and non-service 
connected VA pension until it was explained to him after the 
overpayment had been created; he filed EVRs showing that his 
wife had no income on the advice of personnel in a veterans' 
service organization which used to represent him before VA; 
and the money he had received from VA in improved pension 
payments had all been spent to pay his bills and his wife's 
bills and to support their household which included her 2 
children by a previous marriage.  

In a May 1993 decision, the COWC found that: there was no 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part in the creation of the overpayment of $44,600; 
the veteran was not significantly at fault in the creation of 
the overpayment, due to his limited education and an apparent 
misunderstanding between him and his prior authorized 
representative; and, based on his report of monthly household 
income and expenses, collection of the debt would create an 
undue financial hardship.  The COWC granted a waiver of 
recovery of the entire overpayment of $44,600.

In a statement received in July 1993, the veteran stated 
that: his wife had left him, and her income was no longer 
available to him; he had no income; and he requested that his 
VA pension be re-instated.  He filed an EVR on which he 
stated that he separated from his spouse on June 4, 1993, and 
he had no income.

In September 1993, the RO notified the veteran that his claim 
for disability pension was approved effective August 1, 1993, 
and that his award was based on no countable income from July 
13, 1993.  The RO's letter to the veteran stated that, "VA 
pays a pension to make up the difference between your 
countable annual income and a maximum annual rate."  The 
RO's letter to the veteran also contained the following 
notice:

Your rate of VA pension depends on total "family" 
income which includes your income and that of any 
dependents.  We must adjust your payments whenever this 
income changes.  You must notify us immediately if 
income is received from any source other than that 
shown above.  You must also report any changes in the 
income shown above.  Your failure to promptly tell VA 
about income changes may create an overpayment which 
will have to be repaid.  (Emphasis supplied.)

In August 1994, the veteran filed an EVR on which he stated 
that: he was married and not living with his spouse; he had 
had no income since August 1, 1993; and he expected to have 
no income through July 31, 1995.

In August 1996, the veteran filed an EVR on which he stated 
that: he was married and living with his spouse; he and she 
had had no income from wages, interest/dividends, or any 
other sources since January 1, 1996; and they expected to 
have no income from such sources through December 1, 1997.

In August 1996, the RO notified the veteran that: his 
disability pension award had been amended by increasing the 
amount of his monthly benefit effective July 1, 1996; and his 
award was based on no countable income from July 1, 1996, and 
included an additional amount for his spouse and children 
[that is, the veteran's stepchildren].  The RO's letter to 
the veteran included the same notification that he was 
required to promptly report any changes in family income to 
VA as the RO's previous letter to him in September 1993, 
including the statement that his failure to promptly tell VA 
about income changes might create an overpayment which would 
have to be repaid.  In September 1996, the RO notified the 
veteran that his disability pension award had been adjusted 
to add dependents effective February 1, 1996, based on 
evidence that the veteran and his wife resumed living 
together in January 1996, and the amount of his monthly VA 
pension payment had been increased.

A report of contact on October 15, 1997, noted that: the 
veteran called the RO and stated that he would start work on 
October 20, 1997; the job was 40 hours per week and the rate 
of pay was $5.50 per hour; and he requested that his pension 
be reduced or terminated.  In October 1997, the RO notified 
the veteran that his pension payments were being reduced 
based on his reported countable income of $11,440 from 
November 1, 1997.

A report of contact on June 9, 1998, noted that the veteran's 
wife called the RO and stated that she had started working at 
approximately the same time the veteran started working.  It 
was noted that the veteran's wife was very vague and did not 
provide the specific date on which she resumed working.

In June 1998, the RO notified the veteran that it was 
proposed to stop his pension payments effective August 1, 
1996.  The RO's letter to the veteran stated that: the 
proposed termination of the veteran's pension payments was 
based on his wife's statement that she was working; because 
she did not provide the date she began working or the gross 
amount of her wages, it was proposed to terminate his pension 
benefits effective August 1, 1996, the first of the month 
after the veteran last verified that his wife was not 
working; the veteran should submit a statement from his 
wife's employer stating when she began work and her gross 
wages from that date to the present time; his pension 
payments would not be adjusted for 60 days so that he might 
submit evidence showing that an adjustment should not be 
made; if he continued to accept payments at his present rate 
and the proposed adjustment was made, he would have to repay 
all or a part of the benefits he received during the 60 day 
period; and he could minimize the potential overpayment by 
either stating his agreement with the proposed adjustment or 
by requesting an immediate adjustment of his pension 
payments.

In July 1998, the veteran filed an EVR on which he stated 
that: he was married and living with his spouse; his income 
from gross wages since July 1997 was "est." $1600 per 
month; and his wife's income from gross wages since July 1997 
was "est." $800 per month.  The veteran stated that income 
had changed in July 1997 due to "began work."

In September 1998, the RO notified the veteran that it was 
proposed to reduce his pension payments effective February 1, 
1995, based on information received that, during 1995, he had 
received $411.33 in wages from one employer and $2530 in 
wages from a second employer.  The RO's letter contained the 
same information concerning a proposed adjustment of pension 
payments as the RO's letter to the veteran of June 1998.

A report of contact on October 2, 1998, noted that the 
veteran called the RO and stated that: he had been working 
off and on since 1995; he thought that Black Rock, Inc., one 
of his employers in 1995, had gone out of business in 1997; 
he worked for RPS Trucking in 1996; and he worked for Acme 
Trucking in 1997.

In December 1998, the RO notified the veteran that his 
pension benefits had been reduced effective February 1, 1995, 
and terminated effective August 1, 1997, based on his 
reported countable income.  The RO's letter to the veteran 
stated that, due to the reduction in benefits, he had been 
overpaid and he would receive notice of the overpayment and 
be told how he could repay the debt.

In February 1999, the RO notified the veteran that the amount 
of the overpayment was $10,624.57 and that the debt was 
created because his actual income had exceeded the amount of 
income on which his pension payments had been based.  The RO 
provided the veteran with a calculation of the amounts which 
had been paid to him and the amounts to which he had been 
actually entitled for those periods of time.  The RO stated 
that the veteran's request for a waiver of collection of the 
debt had been referred to the COWC.

On a financial status report dated in October 1999, the 
veteran stated that he had been employed by Acme Trucking as 
a truck driver since August 1997 and his monthly gross salary 
was $1904.

In a statement received in January 2000, the veteran stated 
that he did not work in 1996 and that he decided to return to 
work in July 1997.  The Board notes that this statement is in 
conflict with the statement which the veteran made in October 
1998 that he had worked for RPS Trucking in 1996.

On an income, net worth, and employment statement received in 
April 2000, the veteran stated that he had worked for Acme 
Trucking from 1997 until January 2000.  

In December 2000, the veteran submitted a statement by the 
Internal Revenue Service (IRS) that for 1995 the adjusted 
gross income for him and his wife was $16,942.

In February 2001, the RO wrote to the veteran and requested 
that he clarify who earned the income of $16,942 in 1995, 
when such income was first received, and when such income was 
terminated.

On EVRs filed in February 2001, the veteran reported as 
follows: for the period August 1, 1997, through December 31, 
1997, he had gross wage income of $9600 and his wife had 
gross wage income of $3200; for the period January 1, 1998, 
through December 31, 1998, he had gross wage income of 
$30,000 and his wife had gross wage income of $9600; for the 
period January 1, 1999, through December 31, 1999, he had 
gross wage income of $30,000 and his wife had gross wage 
income of $9000; and for the period January 1, 2000, through 
December 31, 2000, he would have no gross wage income and his 
wife would have gross wage income of $9000.  The veteran 
stated that his income had changed "Jan-Dec 2000" due to 
"lost jobs due to health condition."

In a statement received in February 2001, the veteran stated 
that the adjusted gross income of $16,942 in 1995 was earned 
by him and his wife and that he had started work in 1995.

In May 2001, the RO notified the veteran that it was proposed 
to stop his pension benefit payments effective February 1, 
1995, based on countable income for 1995 of $16,942.  The RO 
also notified the veteran that: in order to properly adjust 
his VA pension from 1995 to the present, it was necessary for 
him to submit tax returns from 1996, 1997, 1998, 1999, and 
2000; he should indicate his last date of employment; and he 
should clarify whether his wife was currently working and, if 
not, her last date of employment.  The RO's letter stated 
that the proposed adjustment of the veteran's pension 
benefits would result in an overpayment.

In June 2001, the veteran submitted tax returns for 1997, 
1998, 1999, and 2000.  He stated "no tax return for 1996."

In July 2001, the RO wrote to the veteran and acknowledged 
receipt of tax returns showing that the veteran and his wife 
had had taxable income as follows: $32,723 in 1997; $45,696 
in 1998; $41,053 in 1999; and $10,243 in 2000.  The RO noted 
that the veteran and his wife had also had taxable income of 
$16,942 in 1995.  The RO stated that, because the veteran did 
not provide a tax return for 1996, it would be assumed that 
taxable income for 1996 was at least $16,942.  The RO 
notified the veteran that: his pension benefit amount had 
been reduced to zero from February 1, 1995; this change had 
created an overpayment; and he would be notified of the 
amount of the overpayment and how he could repay the debt.

In March 2002, a statement was received from the veteran.  He 
stated, "Please consider a waiver of my overpayment due to 
hardship and circumstances concerning the fact that I was 
improperly informed concerning the facts of this pension."  
The Board notes that the veteran did not state who allegedly 
provided him with improper information concerning his VA 
pension or what the improper information allegedly was.

On June 11, 2002, the COWC denied the veteran's claim for a 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $25,600.37.  On June 25, 2002, the 
VA Debt Management Center notified the veteran that his 
indebtedness had been reduced by $563 and that the balance of 
the debt was $24,474.37. 

Analysis

Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

A statute provides that, with regard to recovery of payments 
or overpayments of any benefits under laws administered by 
VA, the recovery of any payment or the collection of any 
indebtedness may not be waived if there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness.  See 
38 U.S.C.A. § 5302(c) (West 2002).  A regulation provides 
that misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (2002).  The COWC 
considered the facts in this case and found that the 
appellant did not demonstrate bad faith, misrepresentation, 
or fraud in the creation of the overpayment now at issue. 
Nevertheless, the Board must render an independent 
determination in that regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  For the reasons stated below, the 
Board finds that the veteran exhibited bad faith in his 
dealings with VA in the matter of his entitlement to improved 
pension since 1995.

As noted above, in May 1993, the RO's COWC granted a waiver 
of recovery of an overpayment of $44,600 in improved pension 
payments after hearing from the veteran and his 
representative at a hearing that month.  A review of the 
transcript of the May 1993 personal hearing shows that, after 
conferring with his new representative, the veteran 
understood that VA pension is an income maintenance program, 
that earned income by the veteran and/or his spouse will 
reduce or eliminate the amount of any pension payment made by 
VA to the veteran, and that it is the duty of the veteran to 
report all income earned by him or his spouse to VA.  In May 
1993, the COWC waived recovery of an overpayment of $44,600 
on the bases that, at the times when the overpayment had been 
created, the veteran did not yet understand that countable 
income, including earned income, reduces the amount of 
pension to be paid to a veteran and that he did not yet 
understand that he had a duty to promptly report his earned 
income and that of his dependents to VA.

As noted above, in a September 1993 letter notifying the 
veteran of an award of improved pension, the RO stated, 
"Your failure to promptly tell VA about income changes may 
create an overpayment which will have to be repaid.'

The veteran, in attempt to obtain a waiver of an overpayment 
of $44,600 in pension benefits in 1993, indicated that he now 
understood that income earned by him or his spouse would 
reduce or eliminate any pension payment by VA to him.  In 
addition, the veteran received notices from the RO in 
September 1993 and August 1996 that failure to promptly tell 
VA about income changes may create an overpayment which will 
have to be repaid.  Despite these facts, a review of the 
statements and forms filed by the veteran at the times 
relevant to the current appeal, as set forth in the Factual 
Background section of this decision, clearly demonstrates 
that the veteran repeatedly failed to make a full and 
accurate disclosure to VA of all income earned by him and by 
his wife as the income was being earned.  It was only in June 
2001, when he complied with the RO's request for copies of 
his tax returns, that the veteran fully disclosed the amount 
of his family's earned income during the years covered by the 
tax returns which he submitted.  As the COWC informed him at 
the May 1993 hearing and as he was notified in the RO's 
letter of September 1993, the veteran had a duty to promptly 
report all income changes so that there would not be any 
overpayment to him of pension benefits.  The Board can only 
conclude that the veteran's failure to promptly and fully 
disclose all earned income by him and his wife was motivated 
by bad faith and by a desire to receive income from VA to 
which he knew he was not entitled.  When, in December 2000, 
the veteran submitted a statement by the IRS that for 1995 
the adjusted gross income for him and his wife was $16,942, 
it became known that there was a probable overpayment for 
that year.  When the veteran finally provided his tax returns 
in June 2001, an even larger overpayment was created because 
it then became known that the veteran's family countable 
income exceeded the maximum annual rate of improved pension 
for the years 1997, 1998, 1999, and 2000.  Prior to 
submitting the IRS statement in December 2000 and submitting 
his tax returns in June 2001, the veteran had not promptly 
and accurately reported his family income to VA.  Based on 
the veteran's inaccurate or incomplete reports to VA 
concerning his family income which resulted in the 
overpayment at issue in the current appeal, the Board 
concludes that the veteran knew that he was receiving 
improved pension benefits from VA during the years 1995 to 
2000 to which he was not entitled and that his repeated 
failure during those years to promptly and fully report 
income changes to VA exhibited bad faith.  As bad faith by 
the debtor is a statutory bar to a waiver of collection of 
the debt, the veteran's claim of entitlement to a waiver of 
the overpayment of improved pension benefits must be denied.  
See 38 U.S.C.A. § 5302(c) (West 2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER


Entitlement to waiver of recovery of overpayment of improved 
pension in the amount of $24,474.37 is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

